Mitchell, J.
Section 5, article 6, of the constitution provides that “the district courts shall have original jurisdiction in all civil cases, both in law and equity, where the amount in controversy exceeds one hundred dollars.” Section 7 of the same article provides that “a probate court shall have jurisdiction over the estates of deceased persons and persons under guardianship.” In determining the extent of the jurisdiction of these courts, as fixed by this division of judicial power, it is necessary not only to read both sections together, but also to consider and construe them in reference to the system of courts and the division of judicial powers existing in Minnesota at the time the constitution was adopted.
In England — formerly, at least — the settlement of the estates of deceased persons was an important branch of the jurisdiction of courts of equity, a large proportion of the suits in chancery being administration suits. As then administered in that country, the jurisdiction of equity courts included nearly everything pertaining to the settlement of decedents’ estates, except the probate of wills and the issue of letters testamentary and letters of administration, and, as incident thereto, the enforcement of the payment of legacies of personal property, of which the ecclesiastical courts had jurisdiction. The court of chancery or the chancellor, as the general delegate of the authority of the king as parens patries, had exclusive jurisdiction over the persons and estates of infants, lunatics, and all persons under guardianship. All guardians were appointed by that court, and it alone had power to commit the person and property of all such persons to the custody of guardians. Persons under guardianship were the wards of that court. But in most of the American states, courts called probate, surrogate, or orphans’ courts were established at an early day for the settlement of the estates of decedents, and the determination of all questions arising in the course of administration, to the practical exr elusion of equity jurisdiction over such matters. In many of the states jurisdiction was given to these probate courts over the persons and estates of all persons under guardianship, with power to appoint and remove guardians, and to control the persons and estates of the *281wards. Thus an important branch of equity jurisdiction, as formerly administered, was transferred to these courts. In some states, theoretically, courts of equity retained concurrent jurisdiction over these matters, although in practice they would not, in the absence of some distinctive equitable principle, assume to exercise it, but leave the matter to the special probate tribunals. In other states, the jurisdiction thus conferred upon the probate courts was held to be exclusive. The latter was the doctrine which prevailed in this territory and in the states from which it borrowed its probate system; and the provisions of the constitution defining the jurisdiction of the district court and probate court must be understood and construed with reference to this state of things then existing. To hold that the equity jurisdiction given by the constitution to the district court extends to everything which pertained to equity jurisdiction as formerly administered in England, would be utterly inconsistent with the grant of jurisdiction to the probate court. Such a construction would limit the judicial power of the latter court over the estates of deceased persons to the mere probate of wills and the issuing of letters testamentary and of administration, and would deprive it entirely of all jurisdiction over the persons or estates of persons under guardianship.
It was clearly the intention of the constitution to give the probate courts the entire and exclusive jurisdiction over the estates of deceased persons and persons under guardianship, in the same manner and to the same extent that it gives to the district court jurisdiction over civil cases in law and equity arising out of other matters of contract or tort. It also seems clear to us that the grant of jurisdiction to the district court in all cases in.law and equity must be understood as having reference to equity jurisdiction and equity jurisprudence as then existing and administered, and not to a system which formerly obtained in England, but' which had never prevailed in this state. Of course, many suits may arise out of pending administrations and existing guardianships, of which the district courts, and not the probate courts, would have jurisdiction. Suits by an administrator or a guardian against a stranger, to recover the assets of the decedent or the property of the ward, would be cases of this class. Neither do we mean to decide that there may not be cases *282where the district court would have concurrent jurisdiction with the probate court, where they involve some additional equitable feature, such as trust or fraud or the like, which of itself, independent of the administration or guardianship, would be sufficient ground for the interference of a court of equity. But no such case is here involved. Hence it is neither necessary nor advisable to define or enumérate these cases, if there be such.
The jurisdiction of the probate courts over the estates of deceased persons includes the power in the first instance to construe a will, whenever such construction is.involved in the settlement and distribution of the estate of the testator. Its jurisdiction over the estates of persons under guardianship includes not only'the appointment of guardians and the control over their official actions, but the care and protection of the estates of the wards, formerly vested in the court of chancery. Hence, in the proceedings now pending in the probate court, that court has the power to construe the will of the decedent, in order to determine whether, under its provisions, it is a case for an election on the part of the widow. And, if it be decided that it is such a case, that court has the right to make the election for the widow, or instruct her guardian to make'it under the directions of the court, she being incompetent to make it in person by reason of insanity. Under the former system in England; jurisdiction over this matter of election belonged to the court of chancery, because that court had the care of the persons and estates of persons non compotes mentis, the underlying principle being that the right was to be exercised by the court which had jurisdiction over the person and estate of the insane person. This jurisdiction being now vested in our probate court, this right of election is vested in it.
The case of Kennedy v. Johnston, 65 Pa. St. 451, to which we are referred, does not at all conflict with these views. The orphans’ court of Pennsylvania is a purely statutory court, clothed with very limited powers. The constitution of that state expressly vests in the supreme court and the courts of common pleas “the power of a court of chancery, so far as relates to the care of the persons and estates of those who are non compotes mentis.”
It follows, in conclusion, that in assuming to act upon the matter *283now pending before it, the probate court is not exceeding its jurisdiction, and therefore the motion to quash the writ of prohibition must be granted.
Writ quashed.